Mr. Justice Holdom delivered the opinion of the court. 4. Insurance, § 659*—when evidence is sufficient to show truth of statements in application. Evidence in an action on a life insurance policy, held to warrant finding that the insured's statements in his application for life insurance as to his health were true and not false. 5. Insurance, § 663*—what is not evidence of Knowledge of falsity of statements by insured in application. A coroner’s finding on autopsy that an insured’s death was due to organic heart disease, held not to he evidence tending to prove that the insured consciously departed from .the truth when he represented in his application for life insurance that he did not suffer from heart disease1, in an action to recover on a life insurance policy.